Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 have been examined.

Allowable Subject Matter

Claims 1, 3-9 and 12-19 are objected, but would be allowable if overcoming the claim objections.

Reason for Allowance

The following is an examiner’s statement of reasons for allowance: The prior arts fail to teach the invention for a system for analyzing and ranking cloud service providers (CSPs), comprising: a processing device having: a modeling module generating, by graph theory analysis, a cloud-standards and cloud service provider model based on the cloud-standards data and cloud service provider data, wherein the cloud-standards data and cloud service provider data include cloud service level agreement (SLA) data and associations to security controls; and, a trustworthiness module configured to determine, by multi-criteria decision analysis analytic hierarchy process (MCDA AHP), a CSP trustworthiness level for each CSP based on a comparison of the cloud-standards and cloud service provider model, CSP cloud SLA performance data, CSP cloud service performance data, and CSP cloud service characteristics.

Information Disclosure Statement

The information disclosure statement filed 4/13/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed (i.e., the copy of reference cite No. CC in the IDS filed 4/13/20 was not legible).  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Objection

	Claims are objected to for the following typographical and/or grammatical error:  claim 1, line 5, “the cloud-standards data” should be “cloud-standards data”; Line 17, “CSP cloud SLA performance data” should be “the CSP cloud SLA performance data”; Line 17, “CSP cloud service performance data” should be “the CSP cloud service performance data”; Line 18, “CSP cloud service characteristics” should be “the CSP cloud service characteristics”; Claim 2, line 1, “cloud security controls” should be “the cloud security controls”; Line 2, “the industry standard cloud security controls” should be “industry standard cloud security controls; Lines 2-3, “the model cloud SLA” should be “model cloud SLA”; Claim 6, lines 2-3, “cloud security controls” should be “the cloud security controls”; Claim 11, lines 4-5, “CSP cloud service characteristics” should be “the CSP cloud service characteristics”; Claim 12, line 2, “the percentage of trust” should be “percentage of trust”; claim 13, line 1, “CSP cloud service performance data” should be “the CSP cloud service performance data”; claim 14, line 5, “the cloud-standards data” should be “cloud-standards data”; Claim 15, line 3, “CSP cloud SLA performance data” should be “the CSP cloud SLA performance data”; line 3, “CSP cloud service performance data” should be “the CSP cloud service performance data”; lines 3-4, “CSP cloud service characteristics” should be “the CSP cloud service characteristics”; Claim 16, lines 2-3, “CSP cloud service performance data” should be “the CSP cloud service performance data”; claim 18, line 2, “the percentage of trust” should be “percentage of trust”.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a modeling module generating… in claims 1 and 14; a trustworthiness module configured to determine…claims 1 and 14; a regression analysis module that generates… in claim 1; a predictive module that generates… in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2 and 10-11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim language in the following claims is not clearly understood:
As per claim 2, lines 3-4, it is unclear whether “cloud industry security controls” refers to “industry standard cloud security controls” in claim 2, line 2 
As per claim 10, line 2, it is unclear what is meant by CSA CCM, CSA CAIQ, ITSMF ITIL (i.e., please expand on abbreviation)
As per claim 11, lines 4-6, it is unclear what is the metes and bounds of the claim  (i.e., it is unclear whether the recited examples in the parentheses are part of the claim)
Claim language lacking antecedent basis:

the cloud SLA data model and structure – claims 11.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454